Exhibit 10.1

PROFIT SHARING RETIREMENT PLAN

 

 

Your profit sharing retirement plan is designed to provide you with the
opportunity to accumulate funds for your retirement. The plan is desirable
because it benefits both you and your employer. Your employer benefits because
the employer’s annual contribution to the plan is tax deductible. You benefit
because funds accumulate for you each year but with no income tax due until you
actually receive the funds after you retire. While the funds you receive after
retirement are taxable, you will no longer be receiving a salary and will most
likely be in a lower tax bracket.

1. Plan Administration

Your employer has provided for the formation of a committee of not less than
three individuals, known as the “Administrative Committee.” This committee has
all powers necessary to carry out the terms and provisions of your plan. All
questions of administration, interpretation and application of the plan are
handled by the Administrative Committee.

2. Eligibility to Participate in Plan

You become a participant in the plan on the first day of the month following
completion of one year of service. In order to complete a year of service, you
must accumulate at least one thousand (1,000) hours of employment in that twelve
month period beginning on the first day of your employment. If you fail to
accumulate one thousand (1,000) hours in the twelve month period beginning with
the first day of employment you are not eligible to participate in the plan. The
twelve month eligibility computation period then shifts to the plan year,
January 1 to December 31. You have a chance to accumulate one thousand
(1,000) hours in the twelve month period which begins on January 1 which follows
your first day of employment and additional chances in each succeeding year
beginning on January 1. If you are a full-time employee, you should have no
trouble accumulating at least one thousand (1,000) hours in a year’s time. If
you are a part-time employee, you may or may not accumulate one thousand
(1,000) hours in twelve months. An example when an employee becomes eligible is
as follows:

 

Date of Employment

 

Hours of Employment

 

Years of Service

 

Date of Eligibility

June 5, 2000

  999 or fewer   No   Not Eligible

June 5, 2000

  1000 or more   Yes   July 1, 2001

December 1, 2000

  1000 or more   Yes   January 1, 2002

If you fail to accumulate one thousand (1,000) hours of service in the initial
computation period, but do accumulate one thousand (1,000) hours of service in a
later plan year, (for example, 2001), you become eligible the following
January 1 (January 1, 2002).

3. Rehiring of Terminated Participants

If you quit your job and are not fully vested (that is you do not have
sufficient years of service to be entitled to 100% of your accumulated fund
balance), the portion of your fund balance which



--------------------------------------------------------------------------------

is not vested is placed in a suspense account and remains in the suspense
account until you incur a break in service. Once you have incurred a break in
service, the funds in the suspense account are allocated to the remaining plan
participants and you cannot recover these funds.

It is possible that sometime after you quit your job, you will be rehired. If
you are rehired before you incur a one-year break in service, the portion of
your fund balance that was not vested and was placed in the suspense account
will be returned to your account. You will immediately go back into the plan and
your vesting will continue as though you had never quit. If you are rehired
after you incur a one-year break in service, you will immediately go back into
the plan and your vesting will continue as though you had never quit. However,
you cannot recover any non-vested portion of your fund balance which you
forfeited when you incurred the break in service. You are permitted to repay the
vested portion of your fund balance (which you received when you quit) to the
plan.

4. Plan Contributions

To be eligible for a share of your employer’s contributions, you must be a plan
participant, you must accumulate at least one thousand (1,000) hours of service
during the plan year, and you must still be employed at the end of the year,
December 31. (If you retire, are disabled, or die during the year, you or your
beneficiary is still eligible for a share of the contribution.)

The amount your employer may contribute to your retirement trust fund is
contingent upon current or accumulated profits and the deduction for the
contribution is limited by law to no more than 15% of the total eligible W-2
wages of the eligible plan participants. Keep in mind that if you become
eligible to participate in the plan during the year, your eligible salary upon
which the contribution is based is limited to what you earn from the date you
become a plan participant until the end of the year. If for example you were
hired October 17, 2000, you would become eligible to participate in the plan on
November 1, 2001. You would receive no contribution for 2000. Your contribution
for 2001 would be based on no more than 15% of your salary earned from
November 1 to December 31, 2001. Salary shall mean the participant’s annual base
salary and shall not include bonus, commissions, or other forms of earnings
unless specifically approved by the Administrative Committee and applied in a
non-discriminatory manner.

5. Distributions

Any distribution made after December 31, 1992, that qualifies as an eligible
rollover distribution is subject to mandatory 20% withholding. No withholding is
required however, if the participant elects a trustee-to-trustee transfer. The
plan administrator will provide written guidance to participants who are to
receive distributions in reasonable time to enable the participants to elect a
trustee-to-trustee transfer.

6. Claims and Claim Reviews

You or your beneficiary have the right to file a claim for benefits under the
plan if for any reason you or your beneficiary have been denied a benefit, or
feel aggrieved by any other action of the



--------------------------------------------------------------------------------

employer or Administrative Committee. Claims are to be filed on forms supplied
by the employer. You must receive written notice of the disposition of the claim
within thirty (30) days of filing your claim. If the claim is denied, the
reasons for the denial shall be specifically set forth and pertinent provisions
of the plan cited. If you wish to further pursue your claim, you can request a
hearing in writing on forms supplied by the employer. The request for a hearing
must be made within ninety (90) days of the original disposition of your claim.
The employer then must schedule a hearing within the next thirty (30) days after
receiving your request. The decision following such hearing must be communicated
in writing to you within thirty (30) days of the hearing.

7. Trust Fund Investments

Your employer has appointed the Trust Department of the Bank to administer the
Trust Fund where the assets of the plan are held. The Trust Fund consists of two
investment funds designated as Fund “A” and Fund “B”.

Fund “A” is a mixed fund consisting mostly of CDs, stocks, bonds and mortgages
of good quality. The investment objective is to provide growth potential along
with income.

Fund “B” is a fund consisting of investments in which the principal will be
guaranteed by the Federal government or one of its agencies. The investment
objective is to provide complete protection of principal along with interest
income.

Your contributions will be invested in fund “A” until you reach age 50 at which
time you will have the option of transferring your balance, the first year after
attaining age 50 or any subsequent year prior to retirement, to Fund “B”. Once
the option is elected, all future allocations will be made to Fund “B”. This
election to transfer was adopted in order to provide complete protection of your
trust fund balance during your final years of employment before retirement. The
election must be in writing to the Administrative Committee.

When you become eligible to participate in the Profit Sharing Retirement Plan,
you should contact the Trust Officer of the Bank and complete the Beneficiary
form. At that time, you will receive a copy of the SUMMARY PLAN DESCRIPTION of
the Profit Sharing Plan.